Name: Commission Regulation (EEC) No 888/81 of 2 April 1981 altering the export refunds for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 81 Official Journal of the European Communities No L 89/15 COMMISSION REGULATION (EEC) No 888/81 of 2 April 1981 altering the export refunds for pigmeat Whereas the world market trend should be taken into account in fixing a single refund rate for all destina ­ tions for certain pigmeat preserves ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by the Act of Accession of Greece (2), and in particular Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 (4) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EEC) No 200/81 of 26 January 1981 (4) ; The export refunds provided for in Article 1 5 of Regu ­ lation (EEC) No 2759/75 fixed in the Annex to Regu ­ lation (EEC) No 200/81 are, for the products shown in the Annex to this Regulation, hereby altered to the amounts shown therein . Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 282, 1 . 11 . 1975, p. 39 . ( «) OJ No L 24, 28 . 1 . 1981 , p. 13 . No L 89/ 16 Official Journal of the European Communities 3 . 4 . 81 ANNEX to the Commission Regulation of 2 April 1981 altering the export refunds on pigmeat (ECU/100 kg) CCT heading No Description Refund(net weight) ex 16.02 Other prepared or preserved meat or meat offal , suitable for human consumption : A. Liver : II . Other 2400 B. Other : III . Other : a) Containing meat or offals of domestic swine : 2. Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 1 1 . Hams, fillets and loins, pieces thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) 2500 (bbb) Other 6500 22. Shoulders and pieces thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) 25-00 (bbb) Other 5300 33 . Other : (aaa) Uncooked ; mixtures of cooked meat of offal and uncooked meat of offal (e) 2500 (bbb) Other 3600 bb) 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 21-00 cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin 11-00 (e) The term 'uncooked shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.